                   Case 19-11292-KG           Doc 272       Filed 07/11/19         Page 1 of 6



                              UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF DELAWARE
------------------------------------------------------x
                                                      :
In re                                                 : Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     : Case No. 19-11292 (KG)
                                                      :
                  Debtors.1                           : Jointly Administered
                                                      :
------------------------------------------------------x

                          NOTICE OF AGENDA OF MATTERS SCHEDULED
                         FOR HEARING ON JULY 15, 2019 AT 9:30 A.M. (ET)2

I.       CONTINUED MATTERS:

         1.        Motion of the Class Claimants for Leave to File Class Proof of Claim [Docket
                   No. 76 – filed June 16, 2019]

                   Objection / Response Deadline:          July 1, 2019 at 4:00 p.m. (ET); extended to
                                                           August 9, 2019 at 4:00 p.m. (ET) for the
                                                           Debtors and the Official Committee of
                                                           Unsecured Creditors (the “Committee”)

                   Objections / Responses Received: None.

                   Related Documents:

                   i.       Amended Notice of Motion by Plaintiffs and Class Claimants for Leave to
                            File Class Proof of Claim [Docket No. 77 – filed June 17, 2019]

                   ii.      Notice of Submission of Proposed Form of Order Granting Motion by
                            Plaintiffs and Class Claimants for Leave to File Class Proof of Claim
                            [Docket No. 170 – filed June 26, 2019]

                   Status: The hearing on this matter has been continued to August 15, 2019 at
                          10:00 a.m. (ET).

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 410 S. Benson Lane, Chandler, Arizona 85224.
2
 The hearing will be held before The Honorable Kevin Gross at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801. Any person who wishes to
appear telephonically at the July 15, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior to 12:00
noon (ET) on Friday, July 12, 2019 to register his/her telephonic appearance in accordance with the Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 21515176v.1
                   Case 19-11292-KG        Doc 272       Filed 07/11/19   Page 2 of 6



         2.        Motion of Debtors for Entry of an Order (I) Establishing Procedures for Interim
                   Compensation and Reimbursement of Expenses of Professionals and (II) Granting
                   Related Relief [Docket No. 135 – filed June 29, 2019]

                   Objection / Response Deadline:       July 1, 2019 at 4:00 p.m. (ET); extended to
                                                        July 9, 2019 at 4:00 p.m. (ET) for the
                                                        Committee

                   Objections / Responses Received:

                   A.     Informal comments received from the Committee

                   Related Documents: None.

                   Status: The hearing on this matter has been continued to July 24, 2019 at 9:30
                          a.m. (ET).

II.      MATTERS SUBMITTED UNDER CERTIFICATION:

         3.        Application of Debtors to Retain and Employ Richards, Layton & Finger, P.A. as
                   Co-Counsel to the Debtors, Nunc Pro Tunc to the Petition Date [Docket No. 80 –
                   filed June 17, 2019]

                   Objection / Response Deadline:       July 1, 2019 at 4:00 p.m. (ET); extended to
                                                        July 10, 2019 at 4:00 p.m. (ET) for the
                                                        Committee

                   Objections / Responses Received:

                   A.     Informal comments received from the Committee

                   Related Documents:

                   i.     Certificate of No Objection Regarding Application of Debtors to Retain
                          and Employ Richards, Layton & Finger, P.A. as Co-Counsel to the
                          Debtors, Nunc Pro Tunc to the Petition Date [Docket No. 271 - filed July
                          11, 2019]

                   Status: On July 11, 2019, the Debtors filed a certificate of no objection regarding
                           this matter. Accordingly, a hearing on this matter is only necessary to the
                           extent the Court has any questions or concerns.

         4.        Application of Debtors for Authority to Retain and Employ Weil, Gotshal &
                   Manges LLP as Attorneys for Debtors Effective as of Petition Date [Docket No.
                   81 – filed June 17, 2019]




                                                    2
RLF1 21515176v.1
                   Case 19-11292-KG        Doc 272       Filed 07/11/19   Page 3 of 6



                   Objection / Response Deadline:       July 1, 2019 at 4:00 p.m. (ET); extended to
                                                        July 10, 2019 at 9:00 p.m. (ET) for the
                                                        Committee

                   Objections / Responses Received:

                   A.     Informal comments received from the Committee

                   B.     Informal comments received from the Office of the United States Trustee
                          for the District of Delaware (the “U.S. Trustee”)

                   Related Documents: None.

                   Status: The Debtors have resolved the informal comments of the Committee and
                           the U.S. Trustee and intend to file a revised form of order under
                           certification of counsel prior to the hearing. Accordingly, a hearing on
                           this matter will only be necessary to the extent the Court has any questions
                           or concerns.

         5.        Motion of Debtors for Authority to Retain and Employ Professionals Utilized in
                   the Ordinary Course of Business, Effective as of the Petition Date [Docket No.
                   137 – filed June 24, 2019]

                   Objection / Response Deadline:       July 1, 2019 at 4:00 p.m. (ET); extended to
                                                        July 10, 2019 at 9:00 p.m. (ET) for the
                                                        Committee

                   Objections / Responses Received:

                   A.     Informal comments received from the Committee

                   B.     Informal comments received from the U.S. Trustee

                   Related Documents: None.

                   Status: The Debtors have resolved the informal comments of the Committee and
                           U.S. Trustee and intend to file a revised form of order under certification
                           of counsel prior to the hearing. Accordingly, a hearing on this matter will
                           only be necessary to the extent the Court has any questions or concerns.

III.     MATTER GOING FORWARD:

         6.        Motion of Debtors Pursuant to 11 U.S.C. §§ 502(b)(9) and 105(a), Fed. R. Bankr.
                   P. 2002, 3003(c)(3), 5005, and 9007, and Local Rules 2002-1(e), 3001-1, and
                   3003-1 for Authority to (I) Establish Deadlines for Filing Proofs of Claim,
                   (II) Establish the Form and Manner of Notice Thereof, and (III) Approve
                   Procedures for Providing Notice of Bar Date and Other Important Deadlines
                   [Docket No. 25 – filed June 10, 2019]


                                                    3
RLF1 21515176v.1
                   Case 19-11292-KG       Doc 272        Filed 07/11/19   Page 4 of 6



                   Objection / Response Deadline:       June 25, 2019 at 4:00 p.m. (ET); extended to
                                                        July 11, 2019 at 12:00 noon (ET) for the
                                                        Committee

                   Objections / Responses Received:

                   A.     Informal comments received from the U.S. Trustee

                   B.     Informal comments received from the Committee

                   C.     Limited Objection of the MDL Plaintiffs to Motion of the Debtors
                          Pursuant to 11 U.S.C. §§ 502(b)(9) and 105(a), Fed. R. Bankr. P. 2002,
                          3003(c)(3), 5005, and 9007, and Local Rules 2002-1(e), 3001-1, and
                          3003-1 for Authority to (I) Establish Deadlines for Filing Proofs of Claim,
                          (II) Establish the Form and Manner of Notice Thereof, and (III) Approve
                          Procedures for Providing Notice of Bar Date and Other Important
                          Deadlines [Docket No. 158 – filed June 25, 2019]

                   Related Documents:

                   i.     Notice of Motion and Hearing [Docket No. 60 – filed June 11, 2019]

                   ii.    Amended Notice of Motion and Hearing [Docket No. 167 – filed June 26,
                          2019]

                   Status: The Debtors are working to resolve the objection of the MDL Plaintiffs
                           and informal comments of the Committee and the U.S. Trustee prior to the
                           hearing. The hearing on this matter will go forward.

IV.      CONTESTED MATTERS GOING FORWARD:

         7.        Application of Debtors Pursuant to 11 U.S.C. §§ 327(a) and 328(a) of the
                   Bankruptcy Code, Fed. R. Bankr. P. 2014 and 2016 and Local Rules 2014-1 and
                   2016-2 for Authority to Retain and Employ Lazard Frères & Co. LLC as
                   Investment Banker to the Debtors Nunc Pro Tunc to the Petition Date and Waive
                   Certain Information Requirements of Local Rule 2016-2 [Docket No. 78 – filed
                   June 17, 2019]

                   Objection / Response Deadline:       July 1, 2019 at 4:00 p.m. (ET); extended to
                                                        July 10, 2019 at 4:00 p.m. (ET) for the
                                                        Committee

                   Objections / Responses Received:

                   A.     Informal comments received from the U.S. Trustee

                   B.     MDL Plaintiffs’ Limited Objection and Reservation of Rights to
                          Application of Debtors Pursuant to 11 U.S.C. §§ 327(a) and 328(a) of the


                                                    4
RLF1 21515176v.1
                   Case 19-11292-KG       Doc 272        Filed 07/11/19   Page 5 of 6



                          Bankruptcy Code, Fed. R. Bankr. P. 2014 and 2016 and Local Rules 2014-
                          1 and 2016-2 for Authority to Retain and Employ Lazard Frères & Co.
                          LLC as Investment Banker to the Debtors Nunc Pro Tunc to the Petition
                          Date and Waive Certain Information Requirements of Local Rule 2016-2
                          [Docket No. 198 – filed July 1, 2019]

                   C.     Limited Objection of the Official Committee of Unsecured Creditors of
                          Insys Therapeutics, Inc., et al., to the Debtors’ Application to Retain and
                          Employ Lazard Frères & Co. LLC as Investment Banker [Docket No. 266
                          – filed July 10, 2019]

                          i.     Declaration of Michael Atkinson in Support of Limited Objection
                                 of the Official Committee of Unsecured Creditors of Insys
                                 Therapeutics, Inc., et al., to the Debtors’ Application to Retain and
                                 Employ Lazard Frères & Co. LLC as Investment Banker [Docket
                                 No. 267 – filed July 10, 2019]

                   D.     The State of Florida’s Joinder in the Limited Objection of the Official
                          Committee of Unsecured Creditors of Insys Therapeutics, Inc., et al., to
                          the Debtors’ Application to Retain and Employ Lazard Frères & Co. LLC
                          as Investment Banker [Docket No. 269 – filed July 10, 2019]

                   Related Documents: None.

                   Status: The hearing on this matter will go forward. The Debtors intend to file a
                          reply to the Committee’s objection [Docket No. 266] prior to the hearing.

         8.        Motion Seeking Appointment of Official Committee of Public Entities Pursuant
                   to 11 U.S.C. §§ 1102(a)(2) & 105(a) [Docket No. 134 – filed June 24, 2019]

                   Objection / Response Deadline:       July 5, 2019 at 12:00 noon (ET); extended by
                                                        notice to July 10, 2019 at 4:00 p.m. (ET);
                                                        extended for the Debtors and the Committee to
                                                        July 11, 2019 at 3:00 p.m. (ET)

                   Objections / Responses Received:

                   A.     United States Trustee’s Objection to Motion Seeking Appointment of
                          Official Committee of Public Entities Pursuant to 11 U.S.C. §§ 1102(a)(2)
                          & 105(a) [Docket No. 265 – filed July 10, 2019]

                   Related Documents:

                   i.     Order Granting Motion to Shorten Notice and Expedited Consideration
                          Regarding Municipality Litigation Claimants’ Motion [Docket No. 184 –
                          entered June 28, 2019]

                   ii.    Notice of Adjourned Hearing [Docket No. 192 – filed July 1, 2019]

                                                    5
RLF1 21515176v.1
                   Case 19-11292-KG        Doc 272     Filed 07/11/19    Page 6 of 6



                   Status: The hearing on this matter will go forward.

Dated: July 11, 2019
       Wilmington, Delaware

                                               /s/ Christopher M. De Lillo
                                               RICHARDS, LAYTON & FINGER, P.A.
                                               Mark D. Collins (No. 2981)
                                               John H. Knight (No. 3848)
                                               Paul N. Heath (No. 3704)
                                               Zachary I. Shapiro (No. 5103)
                                               Christopher M. De Lillo (No. 6355)
                                               One Rodney Square
                                               920 N. King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 651-7700
                                               Facsimile: (302) 651-7701

                                               -and-

                                               WEIL, GOTSHAL & MANGES LLP
                                               Gary T. Holtzer (admitted pro hac vice)
                                               Ronit J. Berkovich (admitted pro hac vice)
                                               Candace M. Arthur (admitted pro hac vice)
                                               Olga F. Peshko (admitted pro hac vice)
                                               767 Fifth Avenue
                                               New York, New York 10153
                                               Telephone: (212) 310-8000
                                               Facsimile: (212) 310-8007

                                               Proposed Attorneys for the Debtors
                                               and Debtors in Possession




                                                   6
RLF1 21515176v.1
